UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4958


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASON LEMAR MEDLYN,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:13-cr-00006-H-1)


Submitted:   August 28, 2014                 Decided:   September 5, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Mark R. Sigmon, GRAEBE HANNA & SULLIVAN, PLLC, Raleigh, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jason Lemar Medlyn pled guilty, in accordance with a

written      plea     agreement,     to    conspiracy        to    possess       a    stolen

firearm and ammunition, in violation of 18 U.S.C. § 371 (2012)

(Count One); possession of firearms in a school zone, and aiding

and abetting, in violation of 18 U.S.C. §§ 922(q), 924(a)(2), 2

(2012) (Count Three); and possession of firearms and ammunition

by a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924 (2012)

(Count    Five).        Medlyn     was    sentenced    to    consecutive         terms    of

sixty months on Count One, sixty months on Count Three, and 120

months    on     Count    Five,      for    a   total       term    of     240       months’

imprisonment.         Medlyn timely appealed.

               Medlyn’s attorney has filed a brief pursuant to Anders

v.   California,       386 U.S. 738     (1967),    finding       no    meritorious

grounds for appeal, but questioning whether Medlyn’s sentence

was reasonable, whether venue was proper in the Eastern District

of   North     Carolina      for   Count    Three,     and    whether      counsel       was

ineffective for inadequately explaining the potential sentence

Medlyn faced and failing to challenge venue for Count Three or

object    to    the    presentence       investigation       report.         Medlyn      was

advised of his right to file a pro se supplemental brief but did

not file such a brief.             The Government has moved to dismiss the

appeal based on a waiver-of-appellate-rights provision in the

plea agreement.         We affirm in part and dismiss in part.

                                            2
            We review de novo the validity of an appeal waiver.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir.), cert.

denied, 134 S. Ct. 126 (2013).                         “We generally will enforce a

waiver . . . if the record establishes that the waiver is valid

and that the issue being appealed is within the scope of the

waiver.”        United States v. Thornsbury, 670 F.3d 532, 537 (4th

Cir. 2012) (internal quotation marks omitted).                           A defendant’s

waiver     is     valid        if    he      agreed        to   it     “knowingly     and

intelligently.”          United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).

            Our review of the record leads us to conclude that

Medlyn knowingly and voluntarily waived the right to appeal his

sentence,       except    for       claims        of     ineffective    assistance    or

prosecutorial misconduct not known to Medlyn at the time of his

guilty plea.       We therefore grant in part the Government’s motion

to dismiss and dismiss the appeal of his sentence to the extent

that his claims do not rest on grounds of ineffective assistance

of counsel.       Because the waiver does not preclude our review of

Medlyn’s convictions or his challenges to his sentence based on

ineffective assistance, we deny the motion to dismiss in part.

            Turning       to    Medlyn’s       challenge        to   venue   for    Count

Three, the issue is waived because counsel did not object to

venue in the district court.                   United States v. Ebersole, 411
F.3d 517, 527-28 (4th Cir. 2005); United States v. Stewart, 256

                                              3
F.3d 231, 238 (4th Cir. 2001).                The remainder of Medlyn’s claims

assert    ineffective      assistance         of   counsel.             Such    claims     “are

generally not cognizable on direct appeal.”                             United States v.

Benton, 523 F.3d 424, 435 (4th Cir. 2008); United States v.

King, 119 F.3d 290, 295 (4th Cir. 1997).                      Instead, to allow for

adequate development of the record, a defendant must ordinarily

bring his ineffective assistance claims in a 28 U.S.C. § 2255

(2012)    motion.        King, 119 F.3d     at     295.          However,      we    may

entertain      such    claims    on     direct     appeal         if    “it    conclusively

appears from the record that defense counsel did not provide

effective      representation.”          United        States      v.    Richardson,        195
F.3d 192,     198    (4th    Cir.    1999).           Because        Medlyn’s      alleged

ineffective assistance of counsel claims are not conclusive on

the record, we decline to address them in this appeal.

            Pursuant to Anders, we have reviewed the entire record

for    meritorious,      nonwaived       issues        and    have       found    none.      We

therefore      affirm    in    part    and    dismiss        in    part.         This    court

requires that counsel inform Medlyn, in writing, of his right to

petition    the    Supreme      Court    of      the    United         State    for   further

review.     If Medlyn requests that such a petition be filed, but

counsel    believes      that    the    petition        would      be    frivolous,        then

counsel    may    move    in    this    court      for    leave        to     withdraw     from

representation.         Counsel’s motion must state that a copy of the

motion was served on Medlyn.                  We dispense with oral argument

                                             4
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                               AFFIRMED IN PART;
                                               DISMISSED IN PART




                               5